Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      10-APR-2019
                                                      10:28 AM


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                               In re:

                 ANDREW VON SONN, ESQ., (Deceased)


                        ORIGINAL PROCEEDING

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the record in this matter,

particularly Trustee Matson Kelley’s March 29, 2019 submission,

           IT IS HEREBY ORDERED that Trustee Kelley shall file

with this court, within 30 days of the entry date of this order,

all information in his possession, or which he can obtain,

regarding the remaining conservator account held at Finance

Factors for the benefit of a minor discussed in his March 29,

2019 submission, including any bank records of the account, and

the date of birth of the minor in question.   Trustee Kelley may

present this order to Finance Factors as proof of his powers as

trustee, pursuant to Rule 2.20(c)(2)(ii), to obtain such

information for this court, and to “take possession of any trust

and other bank accounts” related to Von Sonn’s legal practice.
           IT IS FURTHER ORDERED that Trustee Kelley shall file

the resulting submission under seal, in light of the sensitive

personal and financial information that will be contained

therein.

           DATED: Honolulu, Hawai#i, April 10, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2